Citation Nr: 0836800	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-24 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's active duty caused PTSD or aggravated 
preexisting PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2003 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment reports.  The veteran was provided an 
opportunity to set forth his contentions during a hearing 
before the undersigned Veterans Law Judge in June 2008.  The 
appellant was afforded VA medical examinations in May 2004 
and April 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
transcript of the Board hearing reflects that the record was 
held open for 60 days in order to enable the veteran to 
obtain relevant medical records, but no such information has 
been provided to VA for consideration.  

At the time of the hearing the veteran submitted an August 
2007 determination by the Social Security Administration 
(SSA) that found him disabled as of December 2005.  The 
determination noted that the veteran had severe impairments 
consisting of bipolar anxiety disorder, PTSD, and 
degenerative disc disease.  The veteran also submitted some 
corresponding medical records relied on by SSA.  The Board 
finds that the proper adjudication of the veteran's claim 
does not require VA to obtain any additional medical records 
from SSA.  The fact that the veteran has already submitted 
some of these medical records suggests that he has submitted 
all that he deems relevant to his claim.  He has not stated 
that any outstanding medical records from SSA would be 
relevant to his claim.  In addition, by their nature any 
medical records submitted to SSA would address the veteran's 
current employability, not what happened to him during 
service nearly two decades earlier.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran contends that he incurred or aggravated PTSD 
during active duty.  He identifies the stressful incident as 
the poor treatment he received after wrecking his car in 
February 1987.  The veteran was accused of driving while 
intoxicated and injuring his passenger, another sailor.  
Accordingly, when the veteran returned to ship he was not 
given any medical treatment for a week.  He had to do his 
usual duties although he was too injured.  Fellow sailors 
accused him of being drunk and crippling the passenger.  The 
veteran's service medical records confirm the motor vehicle 
accident (MVA).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service-connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

As an initial matter, medical evidence of record raises a 
question of whether the veteran had preexisting PTSD at the 
time of his enlistment.  A veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A preexisting disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The report of the veteran's October 1984 enlistment 
examination notes that his psychiatric evaluation was normal.  
The report identifies no pertinent defects or diagnoses.  The 
veteran denied all psychiatric complaints on his October 1984 
enlistment report of medical history.  Therefore, the veteran 
is presumed to have been sound at entrance.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury preexisted service 
and (2) that such disease or injury was not aggravated by 
service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Concerning 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service, the second step necessary to 
rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.

In the present case, the evidence indicates the veteran had 
PTSD that clearly preexisted service.  For example, a June 
2003 report from a private psychologist, R.R.B., Ph.D., 
provides that the veteran had long-standing mood and anxiety 
problems.  His anxiety and PTSD were likely from childhood.  
In a November 2004 report, Dr. R.R.B. provides that the 
veteran suffered from multiple severe psychiatric problems, 
including PTSD.  The veteran was the victim of significant 
emotional and physical abuse throughout all of his childhood.  
The report also refers to the veteran's "childhood-based 
PTSD symptoms."  The Board notes that these detailed reports 
follow and revise an April 2003 report in which Dr. R.R.B. 
revealed that the veteran reported PTSD symptoms stemming 
from a service-related MVA in 1987.  

Similarly, the report of an April 2006 VA psychiatric 
examination provides an Axis I diagnosis of PTSD from 
traumatic childhood.  An addendum provides that the veteran's 
stressor that originated the PTSD diagnosis was the constant 
mental and physical abuse in childhood by his father.  

The Board also finds that the medical evidence of record, 
overall, demonstrates that the veteran's preexisting PTSD did 
not undergo an increase in severity during service and was 
thus not aggravated by service.  

In so finding, the Board observes that the veteran's service 
medical records are negative for psychiatric complaints, 
symptoms, findings or diagnoses.  The report of his December 
1987 separation medical examination notes that his 
psychiatric evaluation was normal.  It identifies no 
pertinent defects or diagnoses.  The veteran denied all 
psychiatric complaints on his December 1987 separation report 
of medical history.  

The Board recognizes that Dr. R.R.B.'s June 2003 report notes 
that the veteran's childhood-based PTSD was "severely 
exacerbated by experience in US Navy...."  Dr. R.R.B.'s 
November 2004 report states that the poor treatment of the 
veteran after the MVA triggered very severe reenactment 
experiences stemming from the veteran's childhood experience 
and exacerbated his childhood-based PTSD symptoms.  

However, the Board finds it significant that Dr. R.R.B.'s 
reports do not identify any symptoms of such exacerbations in 
service or state that they were permanent.  The Board also 
finds it significant that the veteran's service medical 
records (which are negative for any psychiatric complaints, 
symptoms, findings or diagnoses) document no PTSD symptoms or 
exacerbations.  The Board finds that the contemporary nature 
of the veteran's service medical records means they outweigh 
Dr. R.R.B.'s later opinions.  

The report of a May 2004 VA psychiatric examination reflects 
that the veteran denied recurrent recollection of the 1987 
MVA.  He denied intense distress at exposure to a similar 
event as well as physiological or psychological distress at 
the exposure of any event that would resemble or remind him 
of the event.  He denied efforts to avoid thoughts, feeling 
or conversations associated with the MVA as well as efforts 
to avoid activities, places or people that aroused 
recollection of the event.  

The addendum to the April 2006 VA psychiatric examination 
provides that the 1987 inservice MVA resulted in minimal 
aggravation of the veteran's preexisting childhood-based 
PTSD.  The MVA was not sufficient to alter, but momentarily, 
the veteran's current Global Assessment of Functioning score 
of 55.  Therefore, the examiner stated that the GAF score of 
55 preexisted the inservice MVA and there was no lasting 
worsening of the problem.  The examiner stated that he based 
this opinion on the records reviewed, including the May 2004 
VA examination report (documenting the absence of any 
reference to the MVA in recollections or any other PTSD 
symptoms, except nightmares) and Dr. R.R.B.'s June 2003 
report (noting that the veteran's mood and anxiety problems 
from childhood were exacerbated by his experience in the U.S. 
Navy). 

Although the Board does not doubt the veteran's belief that 
his PTSD was incurred or aggravated during service, he is not 
a medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the Board finds that the evidence shows that the 
veteran did not incur or aggravate PTSD during active duty.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


